Citation Nr: 1738964	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-00 025	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the Appellant may be recognized as the surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes.

2.  Whether new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

3.  Whether new and material evidence has been received to reopen the Appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 1981.  He served in the Republic of Vietnam.  The Veteran died in July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Waco, Texas, Regional Office (RO) of VA which determined that new and material evidence had not been received to reopen the claim of service connection for the cause of the Veteran's death.  In November 2009, the RO determined that new and material evidence had been received to reopen the claim of service connection for the cause of the Veteran's death and denied the claim on the merits.  In May 2013, the Board determined that the issues on appeal were: (1) whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes; (2) whether the new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death; and (3) whether new and material evidence has been received to reopen the Appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 and remanded the issues to the RO for additional development of the record.  

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death and whether new and material evidence has been received to reopen the Appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 are REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.  

FINDINGS OF FACT

1.  The Veteran and the Appellant were married in December 2003.  

2.  The Veteran died in July 2004.  

3.  The Veteran and the Appellant lived together from the date of their marriage until his death.  


CONCLUSION OF LAW

The Appellant is the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. §§ 101(3), 5107 (West 2014); 38 C.F.R. § 3.50(b) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "surviving spouse" means a person who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of or procured by the veteran without the fault of the spouse) and who has not remarried.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2017).  

A July 2003 death certificate indicates that the Veteran's first spouse died in July 2003.  A December 2003 Texas marriage certificate indicates that the Veteran and the Appellant were legally married in December 2003.  A July 2004 death certificate states that the Veteran died in July 2004.  In an August 2014 Statement of Marital Relationship (VA Form 21-4170), the Appellant indicated that she had lived continuously with the Veteran from the date of their marriage until his death.  
The Veteran and the Appellant were legally married in December 2003 and lived together thereafter until his July 2004 death.  Therefore, the Appellant is the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2017).  

The Board notes that the matter of whether the Appellant may receive Dependency and Indemnity Compensation as the surviving spouse of the Veteran is a separate matter.  See 38 C.F.R. § 3.54(c).


ORDER

The Appellant is the Veteran's surviving spouse for VA purposes.  


REMAND

In December 2015, a written statement from the Appellant addressing the Veteran's marital history was incorporated into the record.  The Agency of Original Jurisdiction has not considered the additional relevant evidence.  The United States Court of Appeals for the Federal Circuit has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Appellant.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Appellant has not waived RO consideration of the additional evidence.  In a July 2017 written statement, the Appellant requested that her appeal be remanded to the Agency of Original Jurisdiction so that it could review the additional lay evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the remaining issues on appeal, with consideration of all evidence received since the issuance of the November 2015 supplemental statement of the case, to include the December 2015 written statement from the Appellant addressing the Veteran's marital history.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters th e Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


